Citation Nr: 0317328	
Decision Date: 07/24/03    Archive Date: 07/31/03

DOCKET NO.  96-09 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
diabetes mellitus claimed to be due to or aggravated by 
hospitalization or medical or surgical treatment provided by 
the Department of Veterans Affairs.

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
impotency claimed to be due to or aggravated by 
hospitalization or medical or surgical treatment provided by 
the Department of Veterans Affairs.

3.  Entitlement to an evaluation in excess of 10 percent for 
dermatophytosis.

4.  Entitlement to a compensable evaluation for residuals of 
a nasal fracture.

5.  Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities.




REPRESENTATION

Veteran represented by:	Daniel Krasnegor, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. J. Driever, Counsel


INTRODUCTION

The veteran had active service from October 1949 to March 
1953.  His claim comes before the Board of Veterans' Appeals 
(Board) on appeal from August 1995 and February 1999 rating 
decisions, in which the Department of Veterans Affairs (VA) 
Regional Offices (RO) in Houston, Texas and Winston-Salem, 
North Carolina, respectively denied the benefits sought on 
appeal.  In September 2000, the Board affirmed the RO's 
decision.  

The veteran appealed the Board's September 2000 decision to 
the United States Court of Appeals for Veterans Claims.  In 
April 2001, based on a Joint Motion for Partial Remand to the 
BVA and to Stay Proceedings (joint motion), the Court vacated 
the Board's September 2000 decision and remanded the 
veteran's appeal to the Board for readjudication in 
accordance with the joint motion.  




REMAND

A preliminary review of the claims folder reveals that the 
veteran's claims are not yet ready for appellate disposition.  
First, there has been a significant change in the law and 
pertinent regulations during the pendency of this appeal.  
Where the law or regulations change after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process is completed, the version of the law or 
regulations most favorable to the appellant applies unless 
Congress provides otherwise.  Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1990).  

In this case, on November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA).  See 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002)).  The VCAA 
eliminates the need for a claimant to submit a well-grounded 
claim and redefines the obligations of VA with respect to its 
duties to notify a claimant regarding the evidence needed to 
substantiate a claim and to assist a claimant in the 
development of a claim.  The law was made applicable to all 
claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment of the VCAA, and which 
were not final as of that date.  38 U.S.C.A. § 5107, note 
(Effective and Applicability Provisions) (West 2002).  

According to a recent decision of the U. S. Court of Appeals 
for Veterans Claims (Court), VA must ensure strict compliance 
with the provisions of the VCAA.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002) (holding that the statute, 38 
U.S.C.A. § 5103(a), and the regulation, 38 C.F.R. § 3.159, 
require the Secretary to notify a claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary).  See also Bernard 
v. Brown, 4 Vet. App. 384 (1993)(holding that when the Board 
addresses in its decision a question that has not been 
addressed by the RO, it must consider whether the appellant 
has been given adequate notice to respond and, if not, 
whether he has been prejudiced thereby.).  In this case, VA 
has not provided the veteran notice of the VCAA or developed 
his claim according to that law.  

Previously, the Board was permitted to notify the veteran of 
the VCAA, as required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1), and to undertake some required development.  
However, the United States Court for the Federal Circuit has 
since held that the Board no longer has authority to cure 
VCAA deficiencies.  See Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(invalidating provisions of 38 C.F.R. § 19.9(a)(2) and 
(a)(2)(ii)).  The result is that the RO must notify the 
veteran of the applicable provisions of the VCAA, including 
what evidence is needed to support the claim, what evidence 
VA will develop, and what evidence the veteran must furnish.  
See Quartuccio, supra.  

Second, during the pendency of this appeal, the regulations 
governing ratings of skin disorders were revised, effective 
August 30, 2002.  67 Fed. Reg. 49,590, 49,599 (July 31, 
2002).  Again, VA has not provided the veteran notice of the 
amended regulations or developed his skin claim pursuant 
thereto.  

Third, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for a benefit provided there is a 
reasonable possibility that such assistance will aid in 
substantiating the claim.  Such assistance includes providing 
the claimant a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on a claim.  38 U.S.C.A. § 5103(A) (West 
2002).  In this case, the medical evidence of record must be 
developed further in order to allow the Board to decide the 
veteran's claims.  

In written statements submitted in support of his claims and 
at a hearing held at the RO in February 2000, the veteran 
indicated that he received treatment at multiple VA 
facilities, all of whose records are not currently in the 
claims file.  He named these facilities as: Long Beach; 
Wadsworth; Houston, Texas; West Palm Beach; Salisbury, North 
Carolina; Redding, California; Martinez; Pleasant Hill; San 
Francisco, California; and Torrance.  In addition, in the 
March 2001 joint motion and a brief submitted in December 
2001, the parties to this case agreed that the veteran should 
be afforded a VA examination of his skin disorder when it is 
active.  The veteran's representative also requested that the 
veteran be afforded an examination of his nose in order to 
ascertain the current symptomatology as he recently underwent 
a nose operation.  Further, the representative argues that 
the veteran's sleep apnea is part of his service-connected 
nose disability and that a medical opinion discussing this 
matter should be obtained.  The Board notes that service 
connection for sleep apnea has been denied by the RO in a 
final September 1993 rating decision, and since it appears 
that the representative may be attempting to reopen that 
claim, further clarification is needed in this regard 
particularly as one of the issues on appeal is the veteran's 
entitlement to a total rating based on individual 
unemployability due to service-connected disabilities.  The 
Board notes further in this regard, that the veteran has also 
made several references to a back disability, and it is 
unclear as to whether the veteran is seeking service 
connection for this disability as well.  Thus, further 
clarification is sought in this regard.  See Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991).

This case is REMANDED for the following:

1.  The RO must review the claims file and 
undertake all notification and development 
actions required by 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002).  For 
instance, the RO must notify the veteran 
of the applicable provisions of VCAA, 
including what evidence is needed to 
support his claims, what evidence VA will 
develop, and what evidence the veteran 
must furnish.  

2.  The RO should request the veteran to 
provide specific information regarding 
the exact names, places and dates of 
treatment of all health care 
professionals, both VA and non-VA, who 
have treated the veteran for his skin and 
nose disorders since the early 1990's.  
The RO should specifically ask the 
veteran to provide information, if 
applicable, on the following facilities: 
Long Beach; Wadsworth; Houston, Texas; 
West Palm Beach; Salisbury, North 
Carolina; Redding, California; Martinez; 
Pleasant Hill; San Francisco, California; 
and Torrance.  The RO should also ask the 
veteran where he underwent his recent 
nose operation.  The RO should provide 
the veteran with any necessary 
authorizations for the release of his 
treatment records not currently on file.  
The RO should then request and obtain the 
actual clinical records, inpatient and 
outpatient records, consultation reports, 
reports of diagnostic testing, progress 
notes, and any other pertinent treatment 
records from the identified health care 
providers and associate them with the 
claims folder.  The RO should document in 
the record when any records are 
unavailable.

As requested by the Court and discussed 
below, the veteran should be afforded an 
opportunity to have his skin examined 
during an active phase.  Thus, the 
veteran should be informed that he should 
contact the RO when his skin disorder is 
active in order to schedule a dermatology 
examination as requested below and 
pursuant to the Court's order in this 
case.  

The veteran should also be asked whether 
he is requesting that his claim for 
service connection for sleep apnea be 
reopened, and whether he is seeking 
service connection for a back disorder.  

3.  Once any additional records are 
obtained pursuant to the aforementioned 
instructions, the RO should afford the 
veteran examinations in the appropriate 
specialties to determine the current 
symptomatology attributable to his 
service-connected dermatophytosis and 
service-connected residuals of a nasal 
fracture.  The RO should forward the 
claims file to the appropriate 
specialists who should be asked to review 
all of the medical evidence contained in 
the claims file, and to render opinions 
as to the severity of the veteran's skin 
and nose disabilities.  The RO should 
direct the examiners to indicate in their 
reports that the veteran's claims file 
was reviewed.  Following thorough 
evaluations, the examiners should list 
all clinical findings associated with the 
veteran's skin and nose disabilities, 
including sleep apnea, if appropriate, 
and indicate the level of impairment 
caused by each disability in terms of the 
nomenclature of the rating schedule.  The 
examiners must base their opinions, in 
part, on the contemporaneous evidence of 
record, and provide detailed rationale, 
with specific references to the record, 
if necessary, for their opinions.    

4.  If the veteran indicates, pursuant to 
number 1 above that he is requesting that 
his claim for service-connection for 
sleep apnea be reopened and/or requesting 
service connection for a back disorder, 
then the RO should adjudicate those 
claims and afford the veteran an 
opportunity to place either or both 
issues in appellate status if the 
decisions are unfavorable to the veteran.  
He should be provided with appropriate 
notice of the decisions and of his 
appellate rights.  See 38 C.F.R. 
§§ 19.25, 19.26, 20.200 (2002). 

5.  Once the foregoing development is 
completed, the RO should readjudicate the 
veteran's claims that are currently in 
appellate status based on all of the 
evidence of record.  If the RO denies any 
benefit sought on appeal, it should 
provide the veteran and his 
representative a supplemental statement 
of the case, which includes the amended 
regulations governing ratings of skin 
disabilities, and an opportunity to 
respond thereto before the case is 
returned to the Board for appellate 
review.  

The purposes of this REMAND are to ensure that the veteran is 
afforded due process, and to comply with an order of the 
Court.  No inference should be drawn regarding the ultimate 
disposition of these claims.  The veteran is free to submit 
any additional argument or evidence he wishes to have 
considered in connection with his appeal; however, he is not 
required to act unless he is otherwise notified.  
Kutscherousky v. West, 12 Vet. App. 369, 372 (1999).



	                  
_________________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



